State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 15, 2016                   522609
________________________________

In the Matter of JAMES C.
   HINES II,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DONALD VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   McCarthy, J.P., Garry, Lynch, Rose and Devine, JJ.

                             __________


     James C. Hines II, Elmira, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Two separate tests of petitioner's urine sample yielded
positive results for the presence of synthetic marihuana and,
consequently, petitioner was charged in a misbehavior report with
violating the prison disciplinary rule prohibiting inmates from
using an intoxicant (see 7 NYCRR 270.2 [B] [14] [iii]). He was
found guilty of the charge following a tier III disciplinary
hearing and the determination was later upheld on administrative
                               -2-                  522609

appeal.   This CPLR article 78 proceeding ensued.

      We confirm. Substantial evidence, consisting of the
misbehavior report, positive urinalysis test results and related
documentation and the hearing testimony, supports the
determination finding petitioner guilty of using an intoxicant
(see Matter of Belle v Prack, 140 AD3d 1509, 1510 [2016]; Matter
of Ralands v Prack, 131 AD3d 1334, 1335 [2015]). Although
petitioner maintains that the test results were fraudulent and
that there is no test to detect the presence of synthetic
marihuana, this claim is belied by the record. In regard to the
reliability of the test results, we note that the "identity of
the exact chemical compounds detected in the synthetic marihuana
was not necessary" (Matter of Timmons v Annucci, 139 AD3d 1224,
1224 [2016]). Petitioner's remaining arguments have not been
preserved for our review.

     McCarthy, J.P., Garry, Lynch, Rose and Devine, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                              ENTER:




                              Robert D. Mayberger
                              Clerk of the Court